Title: To James Madison from Thomas Jefferson, 18 August 1803
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 18. 03.
I inclose you two letters from Rob. R. Livingston. That of the 2d. of June is just intelligible enough in the uncyphered parts to create anxieties which perhaps the cypher may remove. I communicate them for your information, & shall be glad to recieve them decyphered. I infer that the less we say about constitutional difficulties respecting Louisiana the better, and that what is necessary for surmounting them must be done sub silentio.

I inclose you also a letter from Derieux, which will explain itself. You will probably have recieved a like one. My idea as to allowance would be between the limits of what was allowed to Dawson (6. D. a day) or the half of that allowance, as Derieux was coming on his own business. But perhaps it is already sufficiently halved, as we pay his coming only & not his going. Decide on this yourself and order him what you think proper without delaying him for further consultation.
The inclosed letter from Acton to Barnes was sent me by Mazzei. It shews the government of Naples well disposed. But it shews an impropriety also in Barnes in exciting expectations not within our view. He wishes to become diplomatic, and Mazzei has the same longing. I shall cut up the letter.
Will you be so good as to order the following commissions. Robert Lee at Niagara, New York, to be Collector of the District of Niagara, & Inspector of the revenue for the port of Niagara.
Irvine at Buffalo creek New York to be Surveyor of the port of Buffalo creek and Inspector of the revenue for the same. I do not know Irvine’s Christian name: but it is known at the War office as he is our Indian agent at Buffalo.
Mr. King said to mr. Gallatin that the idea of selling Louisiana was, 4 weeks before the treaty, assimilated at Paris with the sale of Dunkirk by Charles the 2d. and that mr. Livingston had not at that time the least expectation of success. Accept my affectionate salutations and assurances of constant esteem.
Th: Jefferson
 

   
   RC (DLC: Rives Collection, Madison Papers); FC (DLC: Jefferson Papers); enclosure (DLC). For surviving enclosures, see nn. 1 and 2.



   
   For Livingston to Jefferson, 2 June 1803, see Livingston to JM, 3 June 1803, n. 1.



   
   Justin Pierre Plumard de Rieux’s letter to Jefferson, 9 Aug. 1803 (3 pp.; in French; docketed by Jefferson as received 17 Aug.), asked the president to whom he should deliver Monroe’s and Livingston’s dispatches and expressed his hope that the government would offer him payment for carrying the dispatches in addition to reimbursing his expenses.



   
   The prime minister of Naples, Sir John F. E. Acton, wrote Joseph Barnes on 17 Jan. 1803 (DLC: Jefferson Papers; 2 pp.; in Italian; enclosed in Barnes to Jefferson, 4 June 1803) that the Kingdom of The Two Sicilies welcomed negotiations with the U.S. to establish commercial relations between the two countries. For Barnes’s overtures, see his letter to JM, 8 June 1803.



   
   Robert Lee’s appointment was confirmed by the Senate on 18 Nov. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:453, 456).



   
   Callender Irvine became superintendent of military stores in 1804, serving until 1812, when JM appointed him commissary general of purchases. He held that post until his death in 1841 (Erna Risch, Quartermaster Support of the Army: A History of the Corps, 1775–1939 [Washington, 1962], p. 125 and n. 41).



   
   See Gallatin to Jefferson, 11 Aug. 1803 (DLC: Jefferson Papers). Charles II sold the port of Dunkirk to France in 1662, in part because of its costly maintenance and the possibility that it might involve England in a Continental war. Its sale, however, was viewed by many in England as a “mercenary surrender” (David Ogg, England in the Reign of Charles II [2 vols.; Oxford, 1934], 1:204–5).


